Our review of the testimony confirms our conclusion that the question of defendant's due care under the circumstances shown was one for the jury, and hence the general charge was improperly given for defendant. We did not and cannot consider the effect of a view of the scene of the accident by the court and jury, as inhibitory of our review of the propriety of giving that charge, for the reason that the bill of exceptions does not show such a view. An unauthenticated statement to that effect is found below the signature of the trial judge, but of course it cannot be regarded as a part of the bill of exceptions.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.